Exhibit 10.2

Special Retention Award Agreement

Dell Inc., a Delaware corporation, its subsidiaries, affiliates, successors and
assigns (collectively “Dell”), is pleased to offer you this Special Retention
Award Agreement (referred to herein as the “Award” or “Award Agreement”). Dell
expects your future contribution to drive its continued success and wants to
provide you with both the strategic tools and the financial incentive to achieve
Dell’s long-term goals. As a material inducement to Dell to grant you this
Award, you agree to the following terms and conditions. You agree that you are
not otherwise entitled to this Award, that Dell is providing you this Award in
consideration of your promises and agreements below, that this Agreement
constitutes the entirety of your agreement with Dell with respect to the matters
addressed herein and that Dell would not grant you this Award absent those
promises and agreements.

1. Retention Award – You will receive a one-time cash incentive and retention
award up to a maximum of $            , in (“Award Payment”). Your Award Payment
will be reduced by the Board of Directors of Dell (the “Board”) or Leadership
Development and Compensation Committee of the Board of Directors (the
“Committee”) if Dell does not meet its operating free cash flow goal for Fiscal
Year 2014 (based on the Board’s or the Committee’s determination of operating
free cash flow in accordance with the Dell Inc. Incentive Bonus Plan without
taking into account any other modifiers under the Dell Inc. Incentive Bonus Plan
(for example, BU or individual)). Your Award Payment will be paid to you on the
date of payout of your Fiscal Year 2014 bonus under the Dell Inc. Incentive
Bonus Plan (“Payout Date”). If your Employment is terminated by you for any
reason or by Dell for Cause (as defined herein) prior to the Payout Date, you
will not be eligible for the Award Payment as the Award Payment is not earned
until the Payout Date. If your Employment is terminated by Dell without Cause,
Dell shall pay you 75% of your maximum Award Payment as soon as administratively
practical and in all events no later than the Payout Date. An approved leave of
absence will have no impact on how your Award Payment is calculated.

2. Agreement with Respect to Taxes – You must pay any taxes that are required by
law and agree that Dell may withhold any such taxes under applicable law. You
also agree that, subject to compliance with applicable law, Dell may recover
from you taxes which may be payable by Dell in any jurisdiction in relation to
this Award.

3. Internal Revenue Code Section 409A—This Award Agreement is intended to be
excluded from coverage under Section 409A of the Internal Revenue Code (the
“Code”) pursuant to the “short-term deferral exception” under
Section 1.409A-1(b)(4). Dell makes no representations or warranty and shall have
no liability to you or any other person if any provisions of or payments under
this Agreement are determined to constitute nonqualified deferred compensation
subject to Internal Revenue Code Section 409A but not to satisfy the conditions
of that section.

4. Repayment of Award – To protect Dell confidential information, trade secrets,
goodwill, and other valuable assets of Dell, and as a material inducement to
Dell to entering into this Award Agreement, you agree that if Dell, acting
through the-Committee, or its designee, determines that you engaged in Repayment
Behavior (as defined herein) and that the Repayment Behavior occurred prior to
March 31, 2015, you shall be required to return to Dell, upon demand, the Award
Payment you received under this Agreement. The Committee or its designee shall
have complete and absolute authority to construe and interpret the provisions of
this Agreement, including but not limited to whether you have engaged in
Repayment Behavior. All determinations by the Committee are final and binding on
all parties.



--------------------------------------------------------------------------------

5. Exclusive Venue and Choice of Law – Venue for any legal proceeding brought
concerning this Award Agreement, including, without limitation, any action
brought by Dell to enforce this Award Agreement or by you with respect to your
rights under this Award Agreement or any petition for declaratory relief, or any
other legal proceeding pertaining to this Award Agreement, shall be exclusively
in the Delaware state courts, in the county of New Castle, Delaware. In
addition, the New Castle County court shall apply Delaware law without regard to
the Delaware choice of law provisions. Both you and Dell voluntarily submit to
the jurisdiction and venue of the New Castle County courts and the application
of Delaware law.

6. Definitions – As used herein the following terms will have the following
meanings:

“Cause” means: (a) a violation of your obligations regarding confidentiality or
the protection of sensitive, confidential or proprietary information, or trade
secrets; (b) an act or omission by you resulting in you being charged with a
criminal offense which constitutes a felony or involves moral turpitude or
dishonesty; (c) conduct by you which constitutes gross neglect, insubordination,
willful misconduct, or a breach of Dell’s Code of Conduct or a fiduciary duty to
Dell or its shareholders; or (d) Dell Senior Management’s determination that you
violated state or federal law relating to the workplace environment, including,
without limitation, laws relating to sexual harassment or age, sex, race, or
other prohibited discrimination.

“Direct Competitor” means any entity or other business concern that offers or
plans to offer products or services that are materially competitive with any of
the products or services being manufactured, offered, marketed, or are actively
developed by Dell as of the date of your execution of this Award Agreement or
the date your employment with Dell ends, whichever is later. By way of
illustration, and not by limitation, at the time of execution of this Award
Agreement, you and Dell agree that the following companies meet the definition
of Direct Competitor: Accenture, Acer, Apple, CDW, Cisco, Cognizant, Computer
Sciences Corporation, EMC, Hewlett-Packard, IBM, Infosys, Lenovo, Oracle,
Samsung, Tata, and Wipro. You understand and agree that the foregoing list of
Direct Competitors represents an example of entities which compete with Dell in
a material way, and are thus considered Dell Direct Competitors. You further
understand and agree: (a) that other entities are or may become Direct
Competitors based on whether they compete with Dell in a material way; (b) that
entities may become Direct Competitors, among other ways, as a result of Dell
entering a new area of business or growing in an area of business or a
competitor entering a new area of business or growing in an area of business;
and (c) that the above illustrative list is in no way meant to limit the
definition of Direct Competitor to that list or any other finite list.

“Repayment Behavior” means your (a) beginning employment with a Direct
Competitor in a role which is similar to any role you held at Dell during the 24
months prior to your termination or in a role which could result in your using
Dell confidential information or trade secrets, (b) disclosure of any Dell
confidential information or trade secrets, (c) soliciting any Dell employee to
leave Dell’s employ, or (d) defrauding or stealing from Dell or any Dell
customer or partner. You understand and agree that this provision does not
prohibit you from competing with Dell but only requires return of your Award
Payment in the event of such competition.



--------------------------------------------------------------------------------

7. Data Privacy Consent – As a condition of the grant of this Award, you consent
to the collection, use and transfer of personal data as described in this
paragraph. You understand that Dell holds certain personal information about
you, including your name, home address and telephone number, date of birth,
social security number, salary, nationality, job title, any ownership interests
or directorships held in Dell and details of all cash incentive awards awarded
or cancelled (“Data”). You further understand that Dell will transfer Data among
themselves as necessary for the purposes of implementation, administration and
management of your participation in the Award, and that Dell may each further
transfer Data to any third parties assisting Dell in the implementation,
administration and management of the Award. You understand that these recipients
may be located in the Asia Pacific region, the Latin American Region, the
European Economic Area, Canada or elsewhere, such as the United States. You
authorize them to receive, possess, use, retain and transfer such Data as may be
required for the administration of the Award, in electronic or other form, for
the purposes of implementing, administering and managing your participation in
the Award. You understand that you may, at any time, view such Data or require
any necessary amendments to it.

8. Best-After Tax Section 280G Protection— If you are a “disqualified
individual,” as defined in paragraph (c) of Code Section 280G, then,
notwithstanding any other provision of this Award Agreement or of any other
agreement, contract, or understanding heretofore or hereafter entered into by
you and Dell, except an agreement, contract, or understanding that expressly
addresses Code Section 280G or Code Section 4999 (an “Other Agreement”), and
notwithstanding any formal or informal plan or other arrangement for the direct
or indirect provision of compensation to you (or an employee group of which you
are a member), whether or not such compensation is deferred, is in cash, or is
in the form of a benefit to or for you (a “Benefit Arrangement”), any right you
have in respect of payment under this Award Agreement will be reduced or
eliminated: (a) to the extent that such right to payment, taking into account
all other rights, payments, or benefits to or for you under all Other Agreements
and all Benefit Arrangements, would cause your payment under this Award
Agreement to be considered a “parachute payment” within the meaning of paragraph
(b)(2) of Code Section 280G as then in effect (a “Parachute Payment”); and
(b) if, as a result of receiving such Parachute Payment, the aggregate after-tax
amounts you receive from Dell under all Other Agreements and all Benefit
Arrangements would be less than the maximum after-tax amount that could be
received by you without causing any such payment or benefit to be considered a
Parachute Payment. Dell will accomplish such reduction by first reducing or
eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then by reducing or eliminating any accelerated
vesting of performance-based awards, then by reducing or eliminating any
accelerated vesting of options or stock appreciation rights, then by reducing or
eliminating any accelerated vesting of restricted stock or restricted stock
units, then by reducing or eliminating any other remaining Parachute Payments.

9. Amendment — Dell reserves the right to amend or modify this Award Agreement
at any time in its sole discretion; provided, however, that no such amendment or
modification of the Award Agreement shall be made which adversely affects your
rights under the Award Agreement without your written consent.

10. Acceptance of Terms and Conditions – This Award will not be effective and
you may not receive the Award Payment until you have acknowledged and agreed to
the terms and conditions set forth herein by executing this Agreement in the
space provided below and returning it by faxing a signed copy of the Agreement
to Sam Guess, Vice President, Global Compensation and Benefits at 512-283-9926
or scan/send (sam_guess@dell.com) no later than May 31, 2013.



--------------------------------------------------------------------------------

Awarded subject to the terms and conditions stated above:

DELL INC.

By: /s/ Sam Guess

Sam Guess, Vice President, Global Compensation and Benefits